CLD-020                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 14-1712
                                     ___________

                               RONALD G. DANDAR,
                                           Appellant

                                           v.

                         THE ATTORNEY GENERAL OF
                        THE STATE OF PENNSYLVANIA
                     ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                           (D.C. Civil No. 1-13-cv-00330)
                    District Judge: Honorable J. Frederick Motz
                    ____________________________________

                Submitted for Possible Summary Action Pursuant to
              Third Circuit LAR 27.4 and I.O.P. 10.6 and Consideration
                of Whether a Certificate of Appealability is Required
                                 October 30, 2014

      Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                              (Filed: November 13, 2014)
                                       _________

                                      OPINION*
                                      _________

PER CURIAM

  *
   This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
  constitute binding precedent.
         Ronald Dandar appeals pro se from the District Court’s order denying his motion

for leave to proceed in forma pauperis (“IFP”). We will affirm. See 3d Cir. LAR 27.4

(2008); 3d Cir. I.O.P. 10.6.

         Dandar instituted this action by submitting a petition for a writ of habeas corpus to

the District Court along with a motion for leave to proceed IFP. The filing fee for the

habeas petition is $5.00. See 28 U.S.C. § 1914(a). A Magistrate Judge denied the IFP

motion because Dandar’s prison account statement showed that he had sufficient funds to

pay the fee. Dandar filed a motion for reconsideration, captioned, “Motion as to Whether

Denial of In Forma Pauperis was Constitutional.” The District Court, apparently

construing the motion as an appeal from the Magistrate Judge’s order, denied Dandar’s

motion. Dandar timely appealed.

         The denial of a motion for leave to proceed IFP is final and appealable, and we

have jurisdiction under 28 U.S.C. § 1291. See Redmond v. Gill, 352 F.3d 801, 803 (3d

Cir. 2003).1 We review the denial of leave to proceed IFP for abuse of discretion. See

Jones v. Zimmerman, 752 F.2d 76, 78 (3d Cir. 1985). “In this circuit, leave to proceed

[IFP] is based on a showing of indigence.” Deutsch v. United States, 67 F.3d 1080, 1084

n.5 (3d Cir. 1995).

         The District Court did not abuse its discretion in requiring Dandar to pay the $5.00

filing fee. Dandar had a balance of over $1000 at the time he submitted his IFP
1
  We have not decided whether a certificate of appealability is necessary to appeal the District Court’s denial of
leave to proceed IFP in a habeas proceeding. See 28 U.S.C. § 2253(c)(1)(A). To the extent that a certificate of
appealability might be required, we deny it for the reasons discussed herein.



                                                          2
application to the District Court. His account balance never fell below $100 in the six

months prior to the filing. Thus, requiring Dandar to pay the $5.00 filing fee did not

impermissibly “‘force [him] to abandon what may be a meritorious claim in order to

spare himself complete destitution.’” Jones, 752 F.2d at 79 (quoting Adkins v. Dupont

Co., 335 U.S. 331, 340 (1948), and holding that District Court abused its discretion in

requiring prisoner to pay $5.00 fee from an account balance of only $17.39).

         Accordingly, we will affirm the District Court’s judgment. Our ruling is without

prejudice to Dandar’s right to refile his habeas petition with the $5.00 filing fee or

resubmit it with another motion for leave to proceed IFP, as his circumstances may

warrant.2




2
  We granted Dandar leave to proceed IFP on appeal, but our action is not inconsistent with the denial of his IFP
motion at the District Court level because the $505.00 fee for filing a notice of appeal is far higher than the $5.00 fee
for filing a habeas petition.

                                                           3